Exhibit 10.9

Execution Copy

SERIES 2006-R-M TRI-PARTY REMITTANCE

PROCESSING AGREEMENT

May 10, 2006

JPMorgan Chase Bank, N.A. (“Processor”), AmeriCredit Financial Services, Inc.
(“AmeriCredit”) and Wells Fargo Bank, National Association, as Trustee (the
“Trustee”), agree as follows:

1. Servicing Arrangements. AmeriCredit, as Servicer (the “Servicer”), AFS SenSub
Corp., as Seller (“Seller”), AmeriCredit Automobile Receivables Trust 2006-R-M
(the “Trust”) and the Trustee entered into a Sale and Servicing Agreement dated
as of May 10, 2006 (as amended, supplemented and otherwise modified from time to
time, the “Sale and Servicing Agreement”), relating to the Receivables (as such
term is defined in the Sale and Servicing Agreement), pursuant to which the
Receivables were sold, transferred, assigned, or otherwise conveyed to the
Trust. The Sale and Servicing Agreement contemplates the engagement of a
processor and includes terms for the opening of the Lockbox Account (as defined
herein), and the Indenture contemplates that the Lockbox Account will be
assigned and pledged to the Trust Collateral Agent. The Sale and Servicing
Agreement does not include specific terms for the provision of data processing
services and deposit of remittance items. Such terms are set forth in this
Tri-Party Remittance Processing Agreement (the “Agreement”). All capitalized
terms used herein and not otherwise defined herein shall have the meanings
specified in the Sale and Servicing Agreement.

2. Remittance Processing Services. In order to provide a means of collection of
the Receivables which will allow the Trustee to receive the proceeds of the
Receivables and related security without AmeriCredit or its Affiliates having
access to the funds, the parties hereto agree for the benefit of the Trustee
that the processing services (the “Service(s)”) of Processor will be used for
the collection and the deposit of remittances related to the Receivables and
related security.

3. Customer Remittances.

(a) Obligors of the Receivables will be directed by AmeriCredit to forward their
remittances to Processor at a post office address (the “Lockbox”) assigned by
Processor. Processor, acting for the exclusive benefit of the Trustee, shall
have unrestricted and exclusive access to the mail directed to this address.
AmeriCredit agrees to notify Processor thirty (30) days in advance of any change
in Obligor remittance statements and/or mailing schedule.

(b) Third party money wire transfer providers, which shall include Western Union
Financial Services, Inc. (other such providers may perform the services herein
with the prior written consent of the Insurer) (“ACH Service”) may from time to
time electronically deposit funds in the Lockbox Account (as defined herein) on
behalf of Obligors and such ACH Service shall be authorized by Processor to
electronically debit the Lockbox Account for the amounts of any return items
from Obligors; provided, however, the electronic debit of the Lockbox Account
for any return items by all ACH Services may not exceed $100,000 in the
aggregate per day. Processor is authorized to establish such arrangements, on
such terms deemed prudent by Processor, with such ACH Service concerning the
electronic access to the Lockbox Account.



--------------------------------------------------------------------------------

4. Collection of Mail. Processor will collect mail from the post office at
regular intervals each business day, but not less than two times daily.

5. Endorsement of Items. Processor will endorse, on behalf of AmeriCredit,
checks and other deposited items that appear to be for deposit to the credit of
AmeriCredit or its Affiliates in accordance with Processor’s National Retail
Lockbox Processing Agreements and Instructions, Treasury Management Services
Agreement, Commercial Account Agreement or other applicable agreement and
related service terms (individually and collectively, the “Bank Agreements”), as
appropriate.

6. Credit of Funds to Account.

(a) Processor will process the checks and other deposited items and credit the
total amount to the account described below (the “Lockbox Account”). The Lockbox
Account will be established at Processor (ABA No.: 122100024) as account number
662632983. Pursuant to the terms of the Indenture and during the term of this
Agreement, and except as otherwise required by law (e.g., for purposes of
attachment, execution and other forms of legal process), all collected funds
held in the Lockbox Account shall be deemed to be the Trustee’s funds, and the
Trustee will have exclusive right to control such funds and to make demand upon
or otherwise require Processor to make payment of any such funds to any person.
In the event a successor Processor has become Processor, the successor
Processor’s notice of the new Lockbox Account pursuant to Section 19 shall amend
and replace the Lockbox Account above without the execution or filing of any
document or any further act by any of the parties to this Agreement.

(b) Unless otherwise directed by the Trustee (with the written consent of the
Insurer), AmeriCredit agrees that all collected funds on deposit in the Lockbox
Account shall be transferred from the Lockbox Account within two Business Days
by wire transfer in immediately available funds to the following account: Wells
Fargo Bank, National Association, Account No. 0001038377 f/b/o 20123201; ABA
No. 121000248 (the “Collection Account”).

(c) Each party hereto agrees that all funds deposited into the Lockbox Account
will not be subject to deduction, setoff, banker’s lien, or any other similar
right in favor of any person, except that Processor or ACH Service may setoff
against the Lockbox Account the face amount of any check or other item deposited
in and credited to such Lockbox Account which is subsequently returned for any
reason or is otherwise not collected, necessary account adjustments as a result
of errors and overdrafts related to return items. If there are insufficient
funds in the Lockbox Account to pay items charged back to the Lockbox Account
and AmeriCredit has not remitted payment within 10 days of demand therefor by
Processor, the Trustee shall, upon provision of evidence satisfactory to the
Trustee, make payment to Processor for any such amounts from funds in the
Collection Account but, only to the extent that such amount was actually
received by the Trustee. If there are insufficient funds in the Lockbox Account
to pay items charged back to the Lockbox Account, AmeriCredit shall remit
payment within 2 days of demand therefore by Processor.

7. Applicable Documentation. This Agreement supplements, rather than replaces,
Processor’s deposit account agreement, terms and conditions, and lockbox
agreement and other standard documentation in effect from time to time with
respect to the Lockbox, the Lockbox Account or the services provided in
connection therewith (the “Applicable Documentation”), which Applicable
Documentation will continue to apply to the Lockbox, the

 

2



--------------------------------------------------------------------------------

Lockbox Account and such services, and the respective rights, powers, duties,
obligations, liabilities and responsibilities of the parties thereto and hereto,
to the extent not expressly conflicting with the provisions of this Agreement
(however, in the event of any such conflict, the provisions of this Agreement
shall control). Prior to issuing any instructions, the Trustee shall provide
Processor with such documentation as Processor may reasonably request to
establish the identity and authority of the individuals issuing instructions on
behalf of the Trustee. The Trustee may request the Processor to provide other
services with respect to the Lockbox and the Lockbox Account; however, if such
services are not authorized or otherwise covered under the Applicable
Documentation, Processor’s decision to provide any such services shall be made
in its sole discretion (including without limitation being subject to
AmeriCredit and/or the Trustee executing such Applicable Documentation or other
documentation as Processor may require in connection therewith).

8. Processor’s General Duties. Notwithstanding anything to the contrary in this
Agreement: (i) Processor shall have only the duties and responsibilities with
respect to the matters set forth herein as is expressly set forth in writing
herein and shall not be deemed to be an agent, bailee or fiduciary for any party
hereto; (ii) Processor shall be fully protected in acting or refraining from
acting in good faith without investigation on any notice, instruction or request
purportedly furnished to it by AmeriCredit or the Trustee in accordance with the
terms hereof, in which case the parties hereto agree that Processor has no duty
to make any further inquiry whatsoever; (iii) it is hereby acknowledged and
agreed that Processor has no knowledge of (and is not required to know) the
terms and provisions of the Sale and Servicing Agreement referred to in
Section 1 above or any other related documentation or whether any actions by the
Trustee, AmeriCredit or any other person or entity are permitted or a breach
thereunder or consistent or inconsistent therewith; and (iv) Processor shall not
be liable to any party hereto or any other person for any action or failure to
act under or in connection with this Agreement except to the extent such conduct
constitutes its own willful misconduct or negligence.

9. Processing of Items. The provision of services shall be governed by the Bank
Agreements, as may be amended from time to time, subject to the prior written
consent to any such amendments of a material nature by the Trustee, the Insurer
and AmeriCredit, which consents shall not be unreasonably withheld, conditioned
or delayed.

10. Trust Correspondence. Any envelopes collected from the Lockbox which contain
correspondence and other documents (including, but not limited to, certificates
of title, tax receipts, insurance policy endorsements and any other documents or
communications of or relating to the Receivables) will be sent to the Servicer
at its current address. Any enclosed payment(s), coupon(s) or check(s) will be
processed and deposited by Processor in accordance with the provisions of the
Agreement.

11. Confidentiality. Processor agrees that all information concerning the
Obligors of the Receivables which comes into Processor’s possession pursuant to
this Agreement, other than that which is already known by Processor or to the
general public, will be treated in a confidential manner.

12. Fees. Unless otherwise agreed by Processor, AmeriCredit shall pay Processor
the fees set forth for this Service in Processor’s most current Price List as in
effect from time to time, plus additional fees for the performance of services
beyond the terms of this

 

3



--------------------------------------------------------------------------------

Agreement, or resulting from increased expenses incurred by the failure of
AmeriCredit to furnish within a reasonable period of time following a request by
Processor, data in a form acceptable to Processor. Processor shall look first to
AmeriCredit for payment of such fees. If AmeriCredit fails to pay Processor
within thirty (30) days of receipt of invoice but in any event no later than
forty-five (45) days from the date of the invoice, Processor will notify the
Trustee in writing as soon as practicable and provide to the Trustee a copy of
such unpaid invoice. Subject to rights to terminate this Agreement pursuant to
Section 17, Processor will continue to perform its services under this Agreement
and the amount reflected in such invoice will be paid to Processor by the
Trustee out of funds in the Collection Account on the next Distribution Date (as
defined below), which follows by at least three Business Days the date of giving
such notice to the Trustee. Any fees unpaid after such date will be considered
unpaid fees. “Distribution Date” means the sixth day of the following calendar
month, or, if such day is not a Business Day, the immediately following Business
Day.

13. Processor’s Liability for Nonperformance. In performing the Services,
Processor will exercise ordinary care and act in good faith. Processor shall be
deemed to have exercised ordinary care if its action or failure to act is in
conformity with general banking usages or is otherwise a commercially reasonable
practice of the banking industry. Processor’s liability relating to its or its
employees’, officers’ or agents’ performance or failure to perform hereunder, or
for any other action or inaction of Processor, or its employees, officers or
agents, shall be limited exclusively to the lesser of (i) any direct losses
which are caused by the failure of Processor, its employees, officers or agents
to exercise reasonable care and/or act in good faith, and (ii) the face amount
of any item, check, payment or other funds lost or mishandled by the action or
inaction of Processor. Under no circumstances will Processor be liable for any
general, indirect, special, incidental, punitive or consequential damages or for
damages caused, in whole or in part, by the action or inaction of AmeriCredit or
the Trustee, whether or not such action or inaction constitutes negligence.
Processor will not be liable for any damage, loss, liability or delay caused by
accidents, strikes, fire, flood, war, riot, equipment breakdown, electrical or
mechanical failure, acts of God or any cause which is reasonably unavoidable or
beyond its reasonable control. AmeriCredit agrees that the fees charged by
Processor for the performance of this Service shall be deemed to have been
established in contemplation of these limitations on Processor’s liability. In
addition, AmeriCredit agrees to indemnify and hold Processor harmless from all
liability on the part of Processor under this Section 13 except such liability
as is attributable to the gross negligence of Processor.

14. Indemnification by AmeriCredit. AmeriCredit agrees to indemnify, defend and
hold Processor harmless from and against any and all damage, loss, cost, expense
or liability of any kind, including, without limitation, reasonable attorneys’
fees and court costs, which results, directly or indirectly, in whole or in
part, from any negligence and willful misconduct or infidelity of AmeriCredit or
any agent or employee of AmeriCredit, incurred in connection with this
Agreement, Lockbox or the Lockbox Account or any interpleader proceeding
relating thereto or from Processor acting upon information furnished by
AmeriCredit under this Agreement. AmeriCredit will remain liable for all
indemnification under this Section 14 after its removal and/or resignation as
Servicer.

15. Other Agreements. Processor shall not be bound by any agreement between any
of the other parties hereto irrespective of whether Processor has knowledge of
the existence of any such agreement or the terms and provisions thereof.

 

4



--------------------------------------------------------------------------------

16. Records. This Agreement and the performance by Processor of the Services
hereunder shall not relieve Processor of any obligation imposed by law or
contract regarding the maintenance of records.

17. Amendment and Termination. This Agreement may only be amended in writing
signed by all parties to this Agreement and the Insurer. AmeriCredit or Trustee
may immediately terminate this Agreement for cause, provided, however, that a
similar agreement has been executed with a successor processor reasonably
acceptable to the Trustee and the Insurer or the Trustee and the Insurer have
consented to such termination. The Trustee may immediately terminate this
Agreement, at any time with the consent of the Insurer, and shall do so, at the
direction of the Insurer, upon written notice to the other parties hereto.
Otherwise, any party may terminate this Agreement on sixty (60) days’ prior
written notice to the others; provided, however, that AmeriCredit shall promptly
notify the Insurer of receipt of any such notice and shall arrange for
alternative lockbox processing services satisfactory to the Insurer prior to the
termination of the Services.

18. Successor Servicer. Each of Processor and the Trustee agrees that if the
Servicer has been terminated or resigns as Servicer, this Agreement shall not
thereupon terminate and the successor servicer appointed pursuant to the Sale
and Servicing Agreement shall succeed, except as otherwise provided herein, to
all rights, benefits, duties and obligations of the Servicer hereunder. Prior to
the termination or resignation of the Trustee or the Servicer, the Trustee or
the Servicer, respectively, shall provide notice to Processor in accordance with
the terms and conditions to which each of the Trustee or the Servicer,
respectively, is itself entitled upon termination or resignation.

19. Successor Processor. Any company or national banking association into which
Processor may be merged or converted or with which it may be consolidated, or
any company or national banking association resulting from any merger,
conversion or consolidation to which it shall be a party or any company or
national association to which Processor may sell or transfer all or
substantially all of its business (provided any such company or national banking
association shall be a company organized under the laws of any state of the
United States or a national banking association and shall be eligible to perform
all of the duties imposed upon it by this Agreement) shall be the successor to
Processor hereunder without the execution or filing of any document or any
further act by any of the parties to this Agreement; provided, however, that
Processor notify the Trustee, the Insurer and AmeriCredit of any such merger,
conversion or consolidation within 30 days of its occurrence. If such successor
requires the establishment of a new account, then the successor Processor shall
as soon as practicable after the occurrence of any such merger, conversion or
consolidation (i) establish the new Lockbox Account and (ii) send written notice
to the Trustee, the Insurer and AmeriCredit with respect to the new Lockbox
Account number.

20. Third Party Beneficiary. This Agreement shall inure to the benefit of the
Insurer, and all covenants and agreements in this Agreement shall be for the
benefit of and run directly to the Insurer, and the Insurer shall be entitled to
rely on and, subject to the limitations on liability set forth herein, enforce
such covenants to the same extent as if it were a party to this Agreement;
provided, however, that, notwithstanding this provision, the liability of
Processor under this Agreement shall not under any circumstances exceed the
liability of Processor in the absence of any such third-party beneficiary.

 

5



--------------------------------------------------------------------------------

21. Governing Law. This Agreement shall be governed by the laws of the State of
Texas. All parties hereby waive all rights to a trial by jury in any action or
proceeding relating to the Lockbox, Lockbox Account or this Agreement.

22. Notices. All written notices required by this Agreement shall be delivered
or mailed to the other parties at the addresses set forth below or to such other
address as a party may specify in writing.

 

Processor:    JPMorgan Chase Bank, N.A.    2200 Ross Avenue, Floor 10    Mail
code TX1-2946,    Dallas, TX 75201-2787    Attention: Belinda Crow    With a
copy to:    JPMorgan Chase Bank, N.A.    2200 Ross Avenue, Floor 3    Mail code
TX1-2903,    Dallas, TX 75201-2787    Attention: Michael Lister AmeriCredit:   
AmeriCredit Financial Services, Inc.    801 Cherry Street, Suite 3900    Fort
Worth, Texas 76102    Attention: Chief Financial Officer Trustee:    Wells Fargo
Bank, National Association    Sixth Street and Marquette Avenue    MAC N9311-161
   Minneapolis, Minnesota 55479    Attention: AmeriCredit Automobile Receivables
Trust 2006-R-M Insurer:    MBIA Insurance Corporation    113 King Street   
Armonk, NY 10504    Attention: Insured Portfolio Management – Structured Finance

23. Bankruptcy. Processor hereby covenants and agrees that, prior to the date
which is one year and one day after the payment in full of the Notes and all
amounts owed under the Indenture and the Sale and Servicing Agreement, any loan
facility or any other securities issued by a special purpose, “bankruptcy
remote” vehicle or trust (an “AmeriCredit Issuer SPE”), directly or indirectly
formed by AmeriCredit or any affiliate thereof, Processor will not institute
against or join with any other person in instituting against any AmeriCredit
Issuer SPE or any non-issuer special purpose, “bankruptcy remote,” vehicle or
trust (each an “AmeriCredit SPE”), any proceeding or file any petition against
any such AmeriCredit SPE, under any bankruptcy, insolvency or similar law for
the relief or aid of debtors (including, without limitation, Title 11 of the
United States Code or any amendment thereto), seeking the dissolution,
liquidation, arrangement, reorganization or similar relief of any such
AmeriCredit SPE or the appointment of a receiver, trustee, custodian or
liquidator of any such AmeriCredit SPE, or issue any writ, order, judgment
warrant of attachment, execution or similar process against a substantial part
of the property, assets or business of any such AmeriCredit SPE. This covenant
shall survive the termination of this Agreement.

 

6



--------------------------------------------------------------------------------

PROCESSOR:     AMERICREDIT: JPMORGAN CHASE BANK, N.A.     AMERICREDIT FINANCIAL
SERVICES, INC. By:   /s/ Tandra Davis     By:   /s/ Susan B. Sheffield   Name:  
Tandra Davis     Name: Susan B. Sheffield   Title:   Officer     Title:   Senior
Vice President, Structured Finance

TRUSTEE:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee By:   /s/ Marianna C.
Stershic   Name:   Marianna C. Stershic   Title:   Vice President

[Series 2006-R-M Tri-Party Remittance Processing Agreement]